Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 70-83, 85, 88-90, and 92-99 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for reducing expression of a target RNA in a mammalian cell comprising administering dsNA comprising a sense and an antisense strand, wherein the sense strand is conjugated to “another moiety that enhances 
The specification does not adequately describe the structural requirements of the additional moiety to achieve the resultant function of enhancing cellular targeting activities or improving stability compared to an unconjugated dsNA.  
Applicant argues that the specification discloses exemplary structures as representative species within the genus of the term “another moiety” at pages 90 and 91.  Upon a review of pages 90 and 91, the pages refer to conjugation of DsiRNA agents, which is not identical in scope to any dsNA agent as claimed.
Additionally, pages 90 and 91 do not describe any structural requirements necessarily for the moiety to achieve the recited outcome, but rather broadly discloses that the DsiRNA agent can be conjugated to a moiety such as a non-nucleic acid moiety such as a peptide or an organic compound such as a dye, cholesterol, or the like to improve the cellular uptake or enhance cellular targeting.  Certainly conjugation to any possible non-nucleic acid moiety or any organic compound would not result in improvement of cellular uptake or enhance cellular targeting of any dsNA of the instant genus.  The minimal species described in the specification are not representative of the entire possible genus.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being an additional moiety that enhances cellular targeting activities of said dsNA as compared to an unconjugated dsNA or improves stability of said dsNA as compared to an unconjugated dsNA.
The specification does not set forth any specific structure required for the moiety to achieve the recited function and therefore one would not be able to readily envision which moieties are necessarily included or excluded from the recited genus.  

Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for the instant dsNAs within the instant enormous genus that function as claimed.  Thus, one skilled in the art would be lead to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  


Claim 75 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing the expression of a target RNA in a mammalian cell via delivery of the instantly recited compounds when the antisense strand is complementary to the target, does not reasonably provide enablement for a method of treating any disease or disorder via delivery of a dsNA that is specific for any possible target.  The specification does not make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claim is directed to a method of treating any disease or disorder in an individual that does not even necessarily have a disease or disorder but is rather at risk.  Treating an individual that does not have a disease or disorder would not predictably treat the disease or disorder.
Additionally, the claim is directed to delivery of a large genus of possible agents that are not specific to any specific target.  Even with regards to the species that have an antisense strand that is complementary to the target and is therefore specific to a target, clearly inhibiting any possible target would not result in the treatment of any disease or disorder.  The claims encompass delivery of siNAs that are specific to an 
The specification does not draw an adequate nexus between delivery of any siNA directed to any possible target and the predictable outcome of the treatment of any possible disease or disorder.
The claim requires for the target RNA to encode a protein with any possible association to the disease or disorder.  Inhibition of any protein with any possible association to any disease or disorder would not predictably result in treatment of the disease or disorder.  Conditions are multi-factorial and inhibition of any protein with any possible level of association would not predictably result in treatment.
There is no guidance in the specification as filed that teaches how to deliver a siNA and mediate the instantly recited outcomes in vivo.   
The references cited herein illustrate the state of the art for therapeutic in vivo applications using dsRNA.  
To achieve the desired function, it appears that the structure is required to be of a shorter length than the claimed genus which has no length limitation.  For example, Elbashir et al. (The EMBO Journal, Vol. 20, No. 23, pages 6877-6888, 2001) teaches that duplexes of 21-23 nt RNAs are the sequence specific mediators of RNAi and that even single mismatches between the siRNA duplex and the target mRNA abolish interference (abstract and page 6888) (of record and cited on the IDS filed on 8/20/21).
Yeung et al. (Oncology Reports, 24, 1599-1604, 2010, 1599-1604) teach siRNA targeting p53, which is a tumor suppressor.  Yeung et al. is evidence that clearly delivery of dsNA targeted to any possible target would not result in treatment of any 
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of delivering any dsNA of the instant enormous genus and treating any disease or disorder encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any dsNA of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any disease or disorder.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 70-99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allerson et al. (Journal of Medicinal Chemistry, 2005, 48, 4, 901-904), in view of Bhat et al. (WO 2005/121371 A2), and Baum et al. (US 2006/0021087 A1).
Allerson et al. teach a fully modified siRNA duplex that consists of alternating 2′-OMe and 2′-F nucleotides. Surprisingly, duplexes with this substitution display increased in vitro potency and increased stability. Allerson et al. teach that the siRNA duplex is a remarkably active motif (page 901).  Allerson et al. teach a method of reducing PTEN target mRNA expression in HeLa cells (Figure 1).
Allerson et al. teach a duplex wherein each strand is 19 nucleotides in length and comprises nine 2’-O-methyl nucleotides in one strand and 10 2’-O-methyl nucleotides in the other strand; as well as 10 2’ F modifications in one strand and 9 2’F modifications in the other strand (Figure 2).  Allerson et al. teach siRNAs wherein each strand is 21 nucleotides in length as well (Figure 1).  It would have been obvious to incorporate the modifications of Allerson et al. into the 21-mer of Allerson et al. as a matter of design choice as both were taught by Allerson et al. to be siRNA lengths.
Additionally, the specific quantity of alternating 2’-O-methyl or 2’-F modifications is considered to be a matter of design choice.  The alternating pattern was known to be beneficial to siRNAs, as taught by Allerson et al.  The specific number of each is 
Design of a siRNA within the normal size parameters of siRNAs (30 nucleotides, for example) with the alternating pattern of Allerson et al., which is taught by Allerson et al. to have increased potency and stability, would result in a siRNA with at least 11 2’OMe modifications and at least one 2’F modification in the antisense strand and 15 nucleotides of each type of modification in the sense strand.
Additionally, Bhat et al. teaches full modification with 2’-O-methyl or 2’F modifications, as well as alternating patterns.  The instant claims read upon siRNAs wherein each strand is 21 nucleotides in length, which is routine in the siRNA art, wherein there can be various possible combinations of 2’-O-methyl and 2’-F modifications as long as there is at least 11 2’-O-methyl and 1 2’F in the antisense strand and at least 18 2’-O-methy and 1 2’F in the sense strand.  Applicant has not demonstrated any unexpected result for the large possible genus of combinations and it was known in the art to fully modify siRNAs with combinations of these two types of modifications.
Bhat et al. teaches incorporation of inverted abasic moieties and teach that this protects the oligomeric compound having terminal nucleic acid moieties from exonuclease degradation.  Bhat et al. teach conjugation to typical conjugate groups including cholesterols or lipids.  It would have been obvious to incorporate inverted abasic moieties and cholesterol conjugates with the motivation and expectation of the benefits taught by Bhat et al.

Allerson et al. teaches that the biophysical properties of this duplex motif, reflected in its enhanced serum and thermal stability, also favor its chances at surviving in serum, which will hopefully translate to improved in vivo potency, offering motivation to deliver siRNAs with this modification pattern in vivo (pages 903-904).  Allerson et al. teach that they anticipate that this and other chemically modified duplex motifs will ultimately prove useful in the design of clinically active nucleic acids (page 904).
Allerson et al. does not teach incorporation of a phosphorothioate modification into each strand.  Bhat et al. teaches incorporation of phosphorothioate modifications into each strand of siRNAs.  Bhat et al. teach that each internucleoside linking group of the positionally modified siRNA compound is independently selected from phosphodiester or phosphorothioate.  Bhat et al. teaches that the phosphorothioate modifications can be 3’-phosphorothioates.  Bhat et al. teaches incorporation of inverted abasic moieties.  In one embodiment, each of the first and second oligomeric compounds independently comprises from about 12 to about 30 nucleosides. 
Bhat et al. teach that the compositions of the invention may also be admixed, encapsulated, conjugated or otherwise associated with other molecules, molecule structures or mixtures of compounds, as for example, liposomes, receptor-targeted molecules, oral, rectal, topical or other formulations, for assisting in uptake, distribution and/or absorption.	Bhat et al. teaches that the constructs disclosed generally have modified nucleosides dispersed in a pattern that is dictated by which strand is being 
Bhat et al. teach that the compositions of the present invention comprise strands that are differentially modified so that either the motifs or the chemistry of each are different. This strategy allows for maximizing the desired properties of each strand independently for their intended role in a process of gene modulation e.g. RNA interference. Tailoring the chemistry and the motif of each strand independently also allows for regionally enhancing each strand.   Therefore, it was known to incorporate each of the instantly recited types of modifications and to differentially modify at purines and pyrimidines in each strand.  The selection of which type of modification at each position is considered to be a matter of design choice.
Bhat et al. teach that recent work has focused on modification of both strands (page 5).
Bhat et al. teach that the present invention also provides methods of inhibiting gene expression comprising contacting one or more cells, a tissue or an animal with a composition described herein. In another embodiment, compositions of the invention are used in the preparation of medicaments for inhibiting gene expression in a cell, tissue or animal.  Therefore, if targeting a specific target that is known to be responsible for a specific disease state, it would have been obvious to deliver the siRNA in vivo to 
Each of the instant modifications, as well as differential modification between purines and pyrimidines, were known in the art to enhance properties including stability and potency and to maximize desired properties of each strand, as taught by Bhat et al.  It would have been obvious to incorporate each of the teachings of Bhat et al. into the siRNA of Allerson et al. with the expectation of reducing target gene expression.
It is noted that the claims do not require for the sense and antisense strands to have different lengths.  However, Baum et al. teach that the sense and antisense strands of siRNAs can be different in length [0016], demonstrating that this was a known design parameter for siRNAs and therefore an obvious selection as a matter of design choice.


Although applicant argues that the cited art does not teach or suggest each and every claim limitation and that the references teaching the limitations in combination would result in impermissible hindsight, the claims are not directed to any single species of compound or a genus of compounds that applicant has demonstrated any unexpected property for.  This is a rejection under 35 USC 103, not 102, and therefore it is the combination of references that render the claims obvious.  Each and every structural limitation as claimed is obvious in view of the prior art.  The claims are directed to a broad genus of compounds that can have varying numbers and positions of commonly used .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 48-50 of U.S. Patent No. 10,870,849 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘849 B2 recites a method for reducing the expression of a target gene in a cell comprising contacting the cell with a double stranded nucleic acid wherein each strand has overlapping size limitations due to the instantly recited open language and comprises the same types of modifications.  The claims are obvious variations of each other and the claims of US ‘849 B2 represent a species that anticipates the instant genus.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635